Citation Nr: 1235381	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-traumatic arthritis of the left ankle. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by: Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 18, 1969, to March 7, 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his service-connected left ankle disability is worse than the current evaluation contemplates.  He also maintains that this disability has now caused total impairment and he is now unable to work.  

In response to the VCAA notice, in April 2009, the Veteran reported that he was receiving medical care for his left ankle disability at the Kansas City, Missouri, VA Medical Center (VAMC).  The clinical documentation associated with this medical care has not been incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  

The Veteran has repeatedly referred to treatment and statements made by his private physician, Dr. Wilkinson.  In a statement received in September 2009, he indicated that this physician also indicated that he was 70 percent disabled and unable to work.  The Veteran has also submitted a number of medical records from this physician.  Any outstanding records from this physician should be obtained on remand, as well as any recent treatment records from the Kansas City, Missouri VAMC.

After the above records are obtained, the Veteran should be scheduled for a VA examination and a medical opinion should be obtained, with review of the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Kansas City, Missouri VA treatment facility, dated since July 2008.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Everett Wilkinson, D.O., dated since 2009.  

3.  After obtaining all additional identified records, schedule a VA compensation examination to assess the severity of the Veteran's left ankle disability.  Any indicated tests, including x-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left ankle disability.

The examiner should report range of motion of the left ankle, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any ankylosis of the left ankle, and if so, at what angle; i.e., in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.

The examiner should describe in detail the Veteran's post-operative left ankle scars, to include whether any scars are unstable (frequent loss of covering of skin over the scar) or painful. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected left ankle disability precludes him from obtaining and maintaining employment that is substantially gainful versus just marginal when considering his level of education, prior work experience, and special training, etc., but not his age or impairment that is attributable to disabilities that are not service connected.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If any claim is not granted in full, provide the Veteran and his attorney with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


